Citation Nr: 1714878	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-22 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD) with left ventricular dysfunction, to include as secondary to hypertension, polycythemia vera and/or erthrocytosis.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney-at-Law


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The claim was remanded in November 2013, December 2014 and August 2015 for further development.

The issues of service connection for polycythemia vera and erythrocytosis were raised by the record in an August 2014 statement and the Board referred those claims to the Agency of Original Jurisdiction (AOJ) for appropriate action in the December 2014 and August 2015 remands.  Review of the record demonstrates that these issues have not yet been adjudicated and therefore must be referred again.  

In addition, in August 2015 the Board found the issue of service connection for hypertension was raised by the record in a July 2015 statement.  One of the Board's remand instructions dealt with the adjudication of this claim.  The Board recognizes that in July 2015 a VA Form 21-526 was required to raise a claim; however, in this particular case the Board finds that the claim has been raised despite no VA Form 21-526 being received as the Board previously treated this claim as raised which would have been reasonably relied upon by the Veteran and his attorney.  See 38 C.F.R. §§ 3.151, 3.155 (2016).  Essentially, there would have been no reason for the Veteran or his attorney to submit a VA Form 21-526 after the Board remand as the Board had already found that a claim was filed by the Veteran.  This action is being taken so as to not prejudice the Veteran.  This claim, along with the claims for service connection for polycythemia vera and erythrocytosis, are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets additional delay but finds that further development is necessary to satisfy the duty to assist and to adequately comply with the August 2015 remand instructions as required by Stegall v. West, 11 Vet. App. 268 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Initially, in August 2015, the Board determined that the issues of service connection for hypertension, polycythemia vera and erythrocytosis were inextricably intertwined with the claim currently on appeal and directed their adjudication on remand.  As mentioned in the Introduction, action on these claims has not been taken and they are being referred.  Because the Board directed action on these issues in the August 2015 remand, the Board finds that substantial compliance with those remand directives has not been achieved.

In addition, it appears that the service treatment records (STRs) were located on microfiche, although they appear unreadable.  The Personnel Information Exchange System (PIES) indicates these are the best available copes, which means that re-scanning would be futile.  In August 2015, the Board directed that if the Veteran's STRs could not be obtained through the indicated channels, the Veteran's service personnel records (SPRs) were to be obtained to determine whether they provide information regarding his reserve unit or other possible custodian of his STRs.  The Board must note that a previous PIES response suggests that the only available records were on microfiche as the Veteran had personally retained the original files for his Reserve service.  The most recent PIES response indicates that SPRs were also requested and sent for scanning.  However, the SPRs in the file essentially consist of a picture of what appears to be an empty folder with the Veteran's name on it.  It is unclear to the Board if any SPRs, as opposed to STRs and previous records requests, were sent for scanning.  As such, the Board finds it appropriate to make another request for the Veteran's entire personnel file to ensure all information that can be gathered regarding his service is available for review and consideration in light of the absence of legible STRs.  See Washington v. Nicholson, 19 Vet. App. 362, 370 (2005) (stating that in cases where STRs are unavailable, VA has a "heightened" duty to assist the claimant).

The Board recognizes that Police Department medical examination reports do not appear in the claims file, despite the Veteran's indication in an April 2015 statement suggesting that they were already submitted, although specific reference to them was not made.  No VA Form 21-4142 appears in the claims file for the Police Department records and it is not clear to the Board that the Veteran personally submitted them.  In addition, although Dr. L. Davis's name appears on records from the Baptist Medical Center, it is not clear whether records from him were ever received, despite indication in the rating decision and statement of the case that they are available.  The Board also notes that records from Extended Arms Physicians, Inc. and Jackson Hospital have not been received despite several record requests.  On remand, the Veteran should be given an additional opportunity to provide these records or any medical records that show treatment prior to 2000.  Notably, on his various VA 21-4142 Authorizations for Release of Information, the Veteran indicated treatment spanning from the late 1980s or early 1990s.  Evidence from this time period could be extremely pertinent to his claim. 

The above development should be completed prior to readjudication of the claim, to include, if necessary, obtaining an additional medical opinion or scheduling the Veteran for an additional VA examination to address the etiology of his CAD.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the Veteran's claims for service connection for hypertension, polycythemia vera, and erthrocytosis.  He should be notified of these decisions and of his appellate rights.

2.  Obtain the Veteran's military personnel records from his active duty and reserve service and determine whether they provide information regarding his reserve unit or other possible custodian of his STRs.  If they do, attempt to obtain legible copies of the STRs to be associated with the claims file.  All records and/or responses received should be associated with the claims file.  

3.  Notify the Veteran that records from Dr. L. Davis, records from Extended Arms Physicians, Inc. and records from Jackson Hospital do not appear in the claims file despite multiple requests.  Encourage him to submit any records he may have in his possession, to include any that show treatment for cardiac concerns prior to 2000.

4.  Notify the Veteran that Police Department medical examination reports do not appear in the record and the record does not include a VA Form 21-4142 to provide VA the authorization to obtain the records.  A VA Form 21-4142 should be provided along with notification.  If the Veteran has, in fact, submitted copies of the records, he should be encouraged to do so again or to initially provide any records he has in his possession.

5.  After adjudication of the claims for service connection for hypertension, polycythemia vera, and erthrocytosis and completion of any additional development found necessary regarding the claim for service connection for CAD, to include obtaining an additional medical opinion or scheduling the Veteran for an additional VA examination if necessary, readjudicate the claim for service connection for CAD with left ventricular dysfunction, to include as secondary to hypertension, polycythemia vera, and erthrocytosis.  If the benefit is not granted, the Veteran and his attorney must be furnished a supplement statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







